Case: 16-41038      Document: 00514043151         Page: 1    Date Filed: 06/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-41038
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 21, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL JAY HAWLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:08-CR-49-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Michael Jay Hawley, federal prisoner # 15687-078, was convicted of
conspiracy to manufacture methamphetamine and possession of a firearm
during and in furtherance of a drug trafficking crime. He appeals the denial
of his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence. Hawley argues
that he is entitled to a reduction under Sentencing Guidelines Amendment 782
and contends that the district court should have applied the offense level


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41038    Document: 00514043151     Page: 2   Date Filed: 06/21/2017


                                 No. 16-41038

agreed upon in the plea agreement. He also asserts that the district court
offered insufficient reasons for denying the motion.
      Hawley is ineligible for a sentence reduction because he was sentenced
below the amended guidelines range of imprisonment.               See U.S.S.G.
§ 1B1.10(b)(2)(A), p.s.; United States v. Doublin, 572 F.3d 235, 238 (5th Cir.
2009). The district court was not required to provide reasons for its denial of
the § 3582(c)(2) motion. See United States v. Evans, 587 F.3d 667, 674 (5th Cir.
2009).
      The judgment of the district court is AFFIRMED.




                                       2